

115 HR 4572 IH: Worst-Case Scenario Hospital Preparedness Act
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4572IN THE HOUSE OF REPRESENTATIVESDecember 6, 2017Mrs. Dingell (for herself and Mr. Webster of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to enter into an arrangement with the National
			 Academy of Medicine to evaluate the preparedness of hospitals, long-term
			 care facilities, dialysis centers, and other medical facilities for public
			 health emergencies.
	
 1.Short titleThis Act may be cited as the Worst-Case Scenario Hospital Preparedness Act. 2.National Academy of Medicine evaluation and report on the preparedness of hospitals, long-term care facilities, dialysis centers, and other medical facilities for public health emergencies (a)Evaluation (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall enter into an arrangement with the National Academy of Medicine or, if the National Academy declines to enter into such an arrangement, another appropriate entity under which the National Academy (or other appropriate entity) agrees to evaluate the preparedness of hospitals, long-term care facilities, dialysis centers, and other medical facilities nationwide for public health emergencies, including natural disasters.
 (2)Specific matters evaluatedThe arrangement under paragraph (1) shall require the National Academy of Medicine (or other appropriate entity)—
 (A)to catalogue, review, and evaluate the efficacy of current rules and regulations for hospitals, long-term care facilities, dialysis centers, and medical facilities regarding emergency preparedness planning;
 (B)to identify and prioritize options to implement policies for hospitals, long-term care facilities, dialysis centers, and other medical facilities nationwide that address future threats;
 (C)to review all Federal grant programs that affect the preparedness of hospitals, long-term care facilities, dialysis centers, or other medical facilities for public health emergencies and provide recommendations for improving such preparedness by—
 (i)improving such existing Federal grant programs; or (ii)creating new Federal grant programs;
 (D)to review, identify, and recommend best practices for improving emergency preparedness at hospitals, long-term care facilities, dialysis centers, and other medical facilities;
 (E)to identify and recommend best sources and guidelines for alterative or emergency power systems, including renewable sources, battery storage, and generators; and
 (F)to identify and recommend best practices and guidelines for emergency preparedness planning at hospitals, long-term care facilities, dialysis centers, and other medical facilities related to access clean water.
					(b)Report
 (1)In generalThe arrangement under subsection (a)(1) shall require the National Academy of Medicine (or other appropriate entity) to submit to the Secretary of Health and Human Services and the Congress, not later than 18 months after the date of enactment of this Act, a report on the results of the evaluation conducted pursuant to this section.
 (2)ContentsThe report under paragraph (1) shall— (A)describe the findings and conclusions of the evaluation conducted pursuant to this section; and
 (B)include a strategy for improving the preparedness of hospitals, long-term care facilities, dialysis centers, and other medical facilities nationwide for public health emergencies, including natural disasters.
					